Opinion issued December 15, 2020




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-20-00786-CR
                                NO. 01-20-00787-CR
                                NO. 01-20-00788-CR
                             ———————————
                     IN RE BRADY JOSEPH RAY, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Brady Joseph Ray, has been charged with the felony offense of

assault against a public servant. Ray, acting pro se, has filed this original proceeding

consisting of (1) a petition for writ of mandamus requesting that our Court compel

the district attorney in the underlying case to produce certain purported evidence
requested by Ray and (2) an original application for writ of habeas corpus.1 We

dismiss the original proceeding for want of jurisdiction.

      This Court’s mandamus jurisdiction is governed by Section 22.221 of the

Texas Government Code. Section 22.221 expressly limits the mandamus jurisdiction

of the courts of appeals to: (1) writs against a district court judge or a county court

judge in the court of appeals’ district; and (2) all writs necessary to enforce the court

of appeals’ jurisdiction. TEX. GOV’T CODE § 22.221. District attorneys are not a

district court or county court judge in this court’s district, and Ray has not shown

that the issuance of a writ compelling the requested relief is necessary to enforce this

court’s jurisdiction. Therefore, we do not have jurisdiction to issue a writ of

mandamus against the district attorney in the underlying case. See TEX. GOV’T CODE

§ 22.221. Accordingly, we dismiss Ray’s petition for writ of mandamus for want of

jurisdiction.

      Concerning Ray’s request for pre-trial habeas relief, courts of appeals do not

have original habeas corpus jurisdiction in criminal matters; original jurisdiction is

vested in the Texas Court of Criminal Appeals, the district courts, the county courts,

or a judge in those courts. See TEX. CODE CRIM. PROC. art. 11.05; In re Ayers, 515

S.W.3d 356, 356 (Tex. App.—Houston [14th Dist.] 2016, no pet.) (per curiam). In


1
      The underlying case is State of Texas v. Brady J. Ray, cause numbers
      1635384, 1635385, and 1635386, pending in the 339th District Court of
      Harris County, Texas, the Honorable Jesse McClure III presiding.
                                           2
criminal matters, our habeas corpus jurisdiction is appellate only, and we do not have

original habeas corpus jurisdiction. Ex parte Denby, 627 S.W.2d 435, 435 (Tex.

App.—Houston [1st Dist.] 1981, orig. proceeding); see also Chavez v. State, 132

S.W.3d 509, 510 (Tex. App.—Houston [1st Dist.] 2004, no pet.) (citing Tex. Gov’t

Code § 22.221) (“A court of appeals does not have original habeas corpus

jurisdiction in felony cases.”). We lack jurisdiction over this attempt to seek pre-

conviction habeas relief directly from this Court. In re Lozano, No. 14–12–00049–

CR, 2012 WL 274076, at *1 (Tex. App.—Houston [14th Dist.] Jan. 31, 2012, orig.

proceeding) (“To the degree relator seeks release from custody, relator is seeking

pretrial habeas corpus relief over which this court does not have jurisdiction.”)

(citing Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.

1991)). Accordingly, we dismiss Ray’s application for writ of habeas corpus for

want of jurisdiction.

                                  PER CURIAM

Panel consists of Justices Goodman, Landau, and Adams.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3